NOTICE OF ALLOWABILITY

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Park et al. (US 2015/0354651) is considered the closest prior art of record.  
Park discloses a brake system (see Abstract, FIGS. 1-6) comprising: a brake caliper (see e.g. ¶ 0009, “caliper housing”) supporting a first brake piston (53) and a second brake piston (43); a motor (10); and a torque distributing assembly (20) configured to distribute torque from the motor to the first brake piston and/or to the second brake piston (see ¶¶ 0051, 0052); wherein the torque distributing assembly (20) comprises a gear set that includes: a first driving gear (21), a second driving gear (27), a plurality of planet gears (26) located in between the first driving gear and the second driving gear (see FIG. 4, planet gears (26) are located between driving gear (21) and driving gear (27) in force transmission direction) and in between a first sun gear (25) and a second sun gear (see FIG. 4, second sun gear located on shaft (24)), wherein the first sun gear, the second sun gear, the first driving gear, and the second driving gear are all configured to rotate about an axis (see FIG. 4), the gear set also includes a third driving gear (51); and wherein during a brake apply or a brake release, the first brake piston is configured to be moved along an axis that is the same as the axis that the first sun gear, the second sun gear, the first driving gear, and the second driving gear rotate about (see FIGS. 5, 6); and the second brake piston is configured to be moved along an axis that is the same as an axis that the third driving gear rotates about (see FIGS. 5, 6).  
Park, however, does not disclose that the “first brake piston is configured to . . . move an end of the brake pad; and the second brake piston is configured to . . . move another end of the brake pad.”  Rather, Park is configured so that the first piston acts on a first brake pad and the second piston acts on a second brake pad.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
February 11, 2022